Citation Nr: 0522789	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability claimed as stomach problems. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1995 to April 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Little Rock, 
Arkansas, which determined that new and material evidence had 
not been presented to reopen a claim of entitlement to 
service connection for stomach problems.  The RO initially 
denied the veteran's claim for service connection for stomach 
problems in July 1996.  The veteran claims that medication 
she took for a service-connected foot condition caused, or at 
least was a contributing factor, of her stomach problems.  In 
the statement of the case (SOC) issued in January 2002, 
however, the RO determined that new and material evidence 
sufficient to reopen the claim had been submitted, but that 
there was no evidence submitted to show a link between the 
veteran's current condition and her active military service.  
Thus, the claim was denied.  As the Board is in substantial 
agreement with the RO's action to reopen the claim, this 
matter will not be further discussed and the substantive 
issue of service connection for the disability in issue will 
be addressed.  The Board remanded this matter in August 2003.  
It is now once again before the Board for disposition.  


FINDING OF FACT

The veteran does not have a gastrointestinal disability 
related to her active service.  


CONCLUSION OF LAW

A gastrointestinal disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303. 
3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's service medical records (SMR's); the veteran's 
assertions; lay statements; VA treatment records; VA 
examination reports dated in May 1996 and September 2001; and 
private medical reports from Southwest Regional Medical 
Center.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
appellant or on her behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.

				I.  Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that there are specific chronic 
diseases, including peptic ulcers (gastric or duodenal), 
which are subject to presumptive service connection.  38 
C.F.R. §§ 3.307, 3.309(e).  For peptic ulcers (gastric or 
duodenal), the disease must have become manifest to a degree 
of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Here, the veteran has asserted that her stomach condition was 
caused by medications she was taking for her service-
connected foot conditions.  

The relevant medical evidence includes a March 1996 SMR, 
which noted that the veteran had had constant left lower 
quadrant pain for three days.  The examiner stated that the 
veteran had abdominal pain of unknown etiology.  An April 1, 
1996 radiographic report stated that it was an unremarkable 
abdominal series.  An April 1, 1996 ultrasound report stated 
that there were fluid filled loops in the abdomen.  There was 
no evidence of gallbladder disease and there were no specific 
abnormalities seen other than the fluid filled loops.  

A May 1996 VA radiographic report stated that the preliminary 
film of the abdomen appeared unremarkable.  There was smooth 
passage of barium through the esophagus and no definite 
hiatal hernia or gastroesophageal reflux could be 
demonstrated.  The stomach did not show any evidence of ulcer 
crater, spasm, or deformity.  The duodenal bulb and the 
duodenal loop appeared unremarkable and it was stated that 
the visualized proximal jejunal loops were normal.  The 
impression was normal study.  

A May 1996 VA examination report noted that the veteran 
reported having had abdominal pain in the past and problems 
she described as being secondary to Naprosyn and Ibuprofen, 
which she stated she had discontinued.  It was stated that 
the veteran had a history of pregnancy.  The examiner noted 
an obese, loose wall.  Liver, kidneys, and spleen were not 
palpable.  No operative scars were present, other than that 
of a left inguinal hernia in childhood, that was long-healed.  
There was not any evidence of residual hernia.  The 
examiner's impression included abdominal pain, which he 
stated was "probably due to medications taken for joint 
discomfort."  

A March 2001 report from Southwest Regional Medical Center 
noted that the veteran presented complaining of epigastric 
pain with an onset of one hour prior.  She reported having 
eaten at a buffet the night before and stated that she was 
not getting any relief with Tums.  The veteran stated that 
she had experienced similar pain before, but that she usually 
got relief from antacids.  She was given a GI cocktail.  It 
was stated that the veteran vomited.  Upon physical 
examination, there was no distress, but there was mild 
epigastric tenderness.  The diagnosis was gastritis.           

A May 2001 medical report of emergency care and treatment 
listed a diagnosis of peptic ulcer disease.  The veteran was 
instructed not to take Ibuprofen.  

A September 2001 VA stomach, duodenum, and peritoneal 
adhesions examination report noted that she was seen in the 
emergency room in May 2001 for abdominal distress and that 
Ibuprofen was discontinued at that time.  It was reported 
that the veteran no longer took anti-inflammatories.  The 
veteran reported, though, that she had had no decrease in the 
abdominal symptoms, such as constant pain, burning, and 
cramping.  It was stated that she rarely had vomiting, but 
that she had increased dyspepsia when she lies down.  It was 
also noted that she had increased discomfort with ingestion 
of all foods, especially fried foods.  Her weight was noted 
to be stable and her bowel movements were reported to be 
normal.  It was stated that the veteran had not undergone any 
sort of gastric surgery.  Upon physical examination, 
abdominal examination revealed slight epigastric tenderness 
without rebound.  Bowel sounds were within normal limits and 
no masses were palpable.  The impression was peptic ulcer 
disease, alleged, not found.  The examiner stated, "[i]t is 
the opinion of this medical examiner that any stomach 
condition that [the veteran] may currently be found to have 
is not due to medication for a service connected condition."  
In this regard, he stated, "[s]he discontinued her Ibuprofen 
in May [2001], and has not taken anti-inflammatories since."  
The examiner stated that the veteran's claims folder and 
hospital records were available and were reviewed.    

A January 2002 VA radiographic report listed an impression of 
normal upper GI series.  An air contrast study was attempted, 
but the veteran could not keep the gas down.  Swallowing was 
normal and the esophagus was normal, with no hiatal hernia 
produced with abdominal pressure.  The stomach and duodenum 
were fairly well seen and were normal.  

A January 2004 VA progress note reported that the abdomen was 
soft and that tenderness was absent.  The liver was not 
palpable.  A March 2004 VA progress note noted that the 
veteran was taking Naproxen 500 mg by mouth twice a day with 
meals as needed for pain.  The assessment included 
gastroesophageal reflux disease, stable.    
 
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that her stomach problems are related to her active service 
or, alternatively, to medication taken for service-connected 
conditions.  The Board acknowledges that the veteran's SMR's 
included a March 1996 report noting abdominal pain.  The 
Board further acknowledges the numerous post-service reports 
noting abdominal pain, including the May 1996 VA examination 
report that listed an impression of abdominal pain, which it 
was stated was "probably due to medications taken for joint 
discomfort."  However, the examiner in the September 2001 VA 
examination report stated that any stomach condition that the 
veteran may currently be found to have was not due to 
medication for a service-connected condition.  In fact, the 
examiner did not diagnose a stomach condition, stating only 
that peptic ulcer disease was alleged, but not found.  The 
Board emphasizes that the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Absent evidence of current 
disability, the claimed condition cannot be service-
connected.  It was specifically stated in the September 2001 
VA examination report that the veteran's claims folder and 
hospital records were available and were reviewed.  In 
contrast, there is no such indication in the May 1996 VA 
examination report.  Moreover, the September 2001 VA 
examination was specifically for stomach, duodenum, and 
peritoneal adhesions, whereas the May 1996 VA examination 
appears to have been a general medical examination, with the 
veteran's primary complaint being of her feet hurting.  For 
these reasons, the Board finds the September 2001 VA 
examination report to be more probative than the May 1996 VA 
examination report.  There are no other medical reports 
rendering an opinion as to the probable etiology of any 
current stomach problems.  Accordingly, the claim must be 
denied.  

In this regard, the Board observes that the weight it places 
on a medical professional's opinion depends on factors such 
as the reasoning employed by the medical professional and 
whether or not, and the extent to which, he or she reviewed 
prior clinical records and other evidence. Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  In addition, the probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board. Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993.)
           
The Board notes the March 2004 VA progress note, which 
reported that the veteran was taking Naproxen 500 mg by mouth 
twice a day with meals as needed for pain.  However, there 
was no indication as to when the veteran resumed taking anti-
inflammatory medication and, although the report listed an 
assessment that included gastroesophageal reflux disease, 
stable, there was nothing relating such to the veteran taking 
Naproxen.  In addition, the veteran presented with a chief 
complaint of foot pain; there is no indication that the 
veteran's abdomen or stomach were even examined.  Thus, the 
Board finds the March 2004 VA progress note to have less 
probative value than the September 2001 VA examination 
report, in which no diagnosis was rendered.        
 
The Board has considered the veteran's statements submitted 
in support of her argument that she has a stomach condition 
that should be service-connected.  Her statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and her 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA to provide 
notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, January 2004 and April 2004 
letters informed the veteran of what the evidence must show 
in order to establish entitlement to service connection.  In 
addition, the January 2002 statement of the case (SOC) listed 
38 C.F.R. § 3.310.        

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the January 2004 letter stated that VA had to make 
reasonable efforts to help her get such things as medical 
records, employment records, or records from other federal 
agencies.  The letter also stated that VA would assist the 
veteran by providing a medical examination or obtaining a 
medical opinion if such opinion or examination was necessary 
to make a decision on her claim.  In addition, the April 2004 
letter informed the veteran that VA was responsible for 
getting relevant records from any federal agency, to include 
records form the military, VA hospitals (including private 
facilities where VA authorized treatment), and from the 
Social Security Administration (SSA).  The letter also stated 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency, such as from state or 
local governments, private doctors and hospitals, or current 
or former employers.  Finally, the letter stated that VA 
would assist the veteran by providing a medical examination 
or obtaining a medical opinion if such opinion or examination 
was necessary to make a decision on her claim.  A March 2003 
letter also stated that VA would assist the veteran by 
providing a medical examination or obtaining a medical 
opinion if it was necessary to make a decision on her claim.  

In addition, the February 2005 supplemental statement of the 
case (SSOC) reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help her to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  She was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, she was notified that VA 
would obtain her service medical records and other relevant 
records pertaining to her active duty that are held or 
maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which she adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2004).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the March 2003 letter sent to the veteran stated that 
she should send VA copies of any relevant evidence she had in 
her possession and the January 2004 VCAA notice letter sent 
to the veteran requested that the veteran send VA any medical 
reports in her possession.  Moreover, the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to her claim.  For 
instance, the February 2005 SSOC included the language of 
38 C.F.R. § 3.159(b)(1), from which the Court obtained the 
fourth notice element.  Thus, the VCAA notices, combined with 
the SSOC, clearly comply with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board acknowledges that the veteran alleged VA hospital 
treatment on August 23, 2001, and that the Board's August 
2003 remand directed that the veteran's VA treatment records, 
to specifically include the August 23, 2001 report, were to 
be obtained.  The veteran's VA treatment records from the VA 
Medical Center in Little Rock were, indeed, received in May 
2004.  However, no such report of VA hospital treatment was 
included with the records.  The Board must conclude that all 
relevant records from the VA Medical Center in Little Rock 
were submitted in compliance with the August 2003 Board 
remand and that, therefore, no VA hospital report for August 
23, 2001 is of record.  Accordingly, no further assistance is 
required to be provided in this regard.  See 38 U.S.C.A. 
§ 5103A(a)(2).     

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for gastrointestinal disability is denied.   


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


